DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/10/2020 and 9/17/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 15 of claim one currently reads “a calculation unit configured to perform logical operation…” but should read “a calculation unit configured to perform a logical operation…”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, for example Matsumoto et al. [Matsumoto] (US PGPub 2015/0012750), Felber et al. [Felber] (US PGPub 2019/0286421), Kobayashi (US PGPub 2022/0156057), and Wong et al. [Wong] (US PGPub 2020/0151077) in combination, teach an information processing apparatus mounted on a vehicle with a vehicle control unit configured to execute a control program used to control the vehicle where a random number generation unit performs entropy checking for security purposes. However, the above cited prior art references, individually or in combination fails to specifically disclose the random number generation unit including: 
a target bit acquisition unit configured to acquire, in a case where at least one bit position in an entropy stored in a buffer is designated as an update position, a bit value at the update position that is designated as a target bit value, 
a replacement unit configured to replace the bit value at the update position with a result of the logical operation obtained by the calculation unit, and
a position designation unit configured to designate a new update position after the bit value at the update position is replaced with the result of the logical operation.
Accordingly, the independent claims 1 and 8 are allowable over the prior art and in condition for allowance along with the claims in which depend upon them.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115